





EMPLOYMENT AGREEMENT

           THIS EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of November
2, 2009, and effective as of July 1, 2009 (the “Effective Date”) by and between
China Youth Media, Inc, a Delaware corporation, with an office located at 4143
Glencoe Avenue, Marina Del Rey, CA 90292 (the “Company”) and Jay Rifkin, an
individual with an address 21255 Burbank Boulevard, Suite 250, Woodland Hills, 
California 91367 (“Rifkin”).

           WHEREAS, the Company desires to retain the services of Rifkin as the
Company’s President and Chief Executive Officer and, Rifkin is willing to be
employed by the Company in such capacity.

           NOW, THEREFORE, in consideration of the mutual covenants contained
herein, the parties agree as follows:

        1.         Employment.   The Company hereby agrees to employ Rifkin as
its President and Chief Executive Officer, and Rifkin hereby agrees to accept
such employment and serve in such capacities, during the “Employment Term” (as
defined below) and upon the terms and conditions set forth in this Agreement. 
  In addition, Rifkin shall also serve as the Chairman of the Board of Directors
of the Company during the Employment Term.

        2.         Duties.   Rifkin shall be responsible for the overall
development, operations and corporate governance of the Company.  In addition,
Rifkin’s duties shall be such duties and responsibilities as the Company shall
specify from time to time, but only if and to the extent that such duties and
responsibilities are those customarily performed by the President and Chief
Executive Officer of a company with a business commensurate with that of the
Company.  Rifkin shall have such authority, discretion, power and
responsibility, and shall be entitled to office, secretarial and other
facilities and conditions of employment, as are customary or appropriate to his
position.  Rifkin shall diligently and faithfully execute and perform such
duties and responsibilities, subject to the general supervision and control of
the Company’s Board of Directors. Rifkin shall be responsible and report to the
Company’s Board of Directors.  Rifkin shall devote such amount of his time,
attention, energy, and skill during normal business hours to the business and
affairs of the Company as he may deem reasonably necessary to fulfill his
responsibilities hereunder.

Nothing in this Agreement shall preclude Rifkin from devoting reasonable periods
required for:

                      (a)        serving as a director or member of a committee
of any organization or corporation involving no conflict of interest with the
interests of the Company;

                      (b)        serving as a consultant in his area of
expertise (in areas other than in connection with the business of the Company),
to government, industrial, business and academic panels where it does not
conflict with the interests of the Company; and

                      (c)        managing his personal or family investments or
engaging in any other non-competing business; provided that such activities do
not materially interfere with the regular performance of his duties and
responsibilities under this Agreement.

        3.         Efforts of Rifkin.  During his employment and while
performing his services hereunder, Rifkin shall, subject to the direction and
supervision of the Company’s Board of Directors, use his business judgment,
skill and knowledge to advance the Company's interests and to discharge his
duties and responsibilities hereunder.  Notwithstanding the foregoing, nothing
herein shall be construed as preventing Rifkin from investing his assets in any
business.

        4.         Employment Term.  The term of this Agreement shall commence
as of the Effective Date and shall, unless terminated pursuant to Section 12 of
this Agreement, and  continue for a term of three (3) years (the “Initial
Term”), and shall be automatically renewed for successive one (1) year terms (a
“Renewal Term”) unless a party hereto delivers to the other party written notice
of such party’s intention not to renew at least thirty (30) days prior to the
end of the Initial Term or the applicable Renewal Term, as the case may be.  Any
such non-renewal by the Company shall be considered a termination pursuant to
Section 12(c) without “Cause”.  The terms “Initial Term” and “Renewal Term” are
collectively referred to herein as the “Employment Term.”

        5.         Compensation of Rifkin.

                       (a)        Compensation.  As compensation for the
services provided by Rifkin under this Agreement, the Company shall pay Rifkin a
base salary of Two Hundred Thousand Dollars ($200,000) for the initial year of
the Employment Term (the “Initial Salary”).  The parties acknowledge and agree
that the Initial Salary does not represent a market salary for an executive of
Rifkin’s experience and is based upon the Company’s early stage.  The Company
agrees that Rifkin’s salary for subsequent periods should take into
consideration the Company’s growth and the market compensation for executives of
Rifkin’s caliber, including compensation and benefits such as life insurance. 
Irrespective of the Company’s growth, Rifkin’s base salary shall increase at
least 10% in the second year of the Employment Term and at least 10% more for
the third year of the Employment Term. The compensation of Rifkin under this
Section shall be paid in accordance with the Company’s usual payroll procedures.

                       (b)        Stock Options.  Rifkin acknowledges that on
May 11, 2009 the Company granted Rifkin options to purchase 3,750,000 shares of
the Company’s common stock with an exercise price of $0.13 per share which stock
options vested fully on the grant date, and cancelled, with the consent of
Rifkin, options held by Rifkin to purchase 4,400,000 shares of the Company’s
common stock, exercisable at $0.85 per share.    In addition, Rifkin
acknowledges that on May 11, 2009 the Company granted Rifkin options to purchase
20,000,000 shares of the Company’s common stock with an exercise price of $0.13
per share, which stock options shall vest annually over a period of four years
from the date of grant (the “May 2009 Vesting Options”).   Rifkin shall also be
eligible to receive shares of the Company’s authorized stock and additional
options to purchase shares of the Company’s authorized stock from time to time
as determined by the Board of Directors. Notwithstanding the vesting provisions
applicable to any of said options, all of the options shall immediately vest on
an accelerated basis, and remain exercisable (including options which are then
already fully vested) for a period of ten (10) years from the date of grant on
the first to occur of any of the following: (i) any “Change in Control” of the
Company or its business, (ii) if the employment of Rifkin is terminated by the
Company without “Cause” (as defined below) or by Rifkin with “Good Reason” (as
defined below), or (iii) if the employment of Rifkin is terminated upon the
death or Total Disability of Rifkin. For purposes hereof, “Change of Control”
and “Total Disability” shall have the meanings set forth in the stock option
agreement between the Company and Rifkin representing the May 2009 Vesting
Options.  The Company hereby agrees to register its existing Stock Option and
Restricted Stock Plan on a Form S-8 registration statement as soon reasonably
practicable so Rifkin may, subject to Rule 144 under the Securities Act of 1933,
as amended, exercise the above options and freely sell the shares of common
stock obtained thereby in the public market.

                       (c)        Bonus.  In addition to the compensation under
Sections 5(a) and 5(b) hereof, Rifkin shall be eligible to receive an annual
bonus determined by the Board of Directors based on the performance of the
Company.

        6.         Benefits.  Rifkin shall also be entitled to participate in
any and all Company benefit plans in effect from time to time for employees of
the Company.  Such participation shall be subject to the terms of the applicable
plan documents and shall include, without limitation family health, vision,
dental, life and disability insurance.   Rifkin shall also be entitled to
receive a car allowance as shall be reasonably determined by the Board of
Directors.

        7.         Vacation, Sick Leave and Holidays.  Rifkin shall be entitled
to four (4) weeks of paid vacation during the first year of the Employment Term
and five (5) weeks per year thereafter. In addition, Rifkin shall be entitled to
such sick leave and holidays at full pay in accordance with the Company's
policies established and in effect from time to time.

        8.         Business Expenses.  The Company shall promptly reimburse
Rifkin for all reasonable out-of-pocket business expenses incurred in performing
Rifkin’s duties and responsibilities hereunder in accordance with the Company's
policies, provided Rifkin promptly furnishes to the Company adequate records of
each such business expense. Rifkin shall be entitled to reimbursement for
first-class airfare and hotel for Company travel.

        9.         Location of Rifkin's Activities.  Rifkin’s principal place of
business in the performance of his duties and obligations under this Agreement
shall be at a place no more than twenty (20) miles from the current Marina Del
Rey office of the Company.  Notwithstanding the preceding sentence, and subject
to Rifkin’s availability, Rifkin will engage in such travel as may be reasonably
necessary or appropriate in furtherance of his duties hereunder.

        10.       Confidentiality.  Rifkin recognizes that the Company has and
will have business affairs, products, future plans, trade secrets, customer
lists, and other vital information which is valuable to the Company because it
is not public and not required by applicable law to be made public (collectively
“Confidential Information”) that are valuable assets of the Company.  Rifkin
agrees that he shall not at any time or in any manner divulge, disclose or
communicate any Confidential Information to any third party (other than to
attorneys and advisors for the Company and/or Rifkin) without the prior written
consent of the Company’s Board of Directors.

        11.       Non-Competition.  Rifkin acknowledges that he has gained, and
will gain extensive knowledge in the business conducted by the Company and has
had, and will have, extensive contacts with customers of the Company. 
Accordingly, Rifkin agrees that he shall not compete with the Company, during
the Employment Term and, if the Company terminates his employment with Cause or
if Rifkin terminates his employment without Good Reason, then for an additional
one (1) year period immediately after such termination of Rifkin’s employment
and shall not, during such period, make public statements in derogation of the
Company. For the purposes of this Section 11, competing with the Company shall
mean engaging as principal owner, officer, partner, consultant, advisor, either
alone or in association with others, in the operation of any entity engaged in a
business which is similar to and competes with the “Company Business”. As used
herein, “Company Business” means the distribution of video content through
retail marketing channels and peripheral hardware storage devices.

        12.       Termination.   Notwithstanding any other provisions hereof to
the contrary, Rifkin’s employment hereunder shall terminate under the following
circumstances:

                       (a)        Voluntary Termination by Rifkin.  Rifkin shall
have the right to voluntarily terminate this Agreement and his employment
hereunder at any time during the Employment Term.

                       (b)        Termination by Rifkin with “Good Reason”. 
Rifkin shall have the right to terminate this Agreement and his employment
hereunder with “Good Reason” at any time during the Employment Term. As used
herein, “Good Reason” shall mean (i) material breach of this Agreement by the
Company including, without limitation, any diminution in title, office, rights
and privileges of Rifkin or failure to receive base salary payments on a timely
basis pursuant to Section 5(a) of this Agreement; (ii) relocation of the
principal place for Rifkin to provide his services hereunder to any location
more than twenty (20) miles away from 4143 Glencoe Ave, Marina Del Rey,
California 90292; (iii) failure of the Company to maintain in effect directors’
and officers’ liability insurance covering Rifkin in compliance with Paragraph
17(c) below; (iv) any assignment or transfer by the Company of any of its rights
or obligations under this Agreement; or (v) any change in control of the Company
including, without limitation, if Rifkin shall cease to own a majority of the
voting securities of the Company.

                       (c)        Voluntary Termination by the Company Without
“Cause”.  The Company shall have the right to voluntarily terminate this
Agreement and Rifkin’s employment hereunder at any time after the Initial Term. 
Termination of Rifkin’s employment pursuant to this Section 12(c) shall not be
effective unless the Company shall have first given Rifkin a written notice
thereof at least thirty (30) days prior to the annual anniversary of the
Effective Date of Rifkin’s employment under this Agreement.

                       (d)        Termination for Cause.  The Company shall have
the right to terminate this Agreement and Rifkin’s employment hereunder at any
time for “Cause”. As used in this Agreement, “Cause” shall mean (i) continual
and repeated willful refusal by Rifkin to substantially implement or adhere to
lawful policies or material directives of the Company’s Board of Directors, (ii)
material breach by Rifkin of this Agreement, (iii) Rifkin’s conviction of a
felony that may have a material adverse impact on the Company’s reputation, or
(iv) the criminal misappropriation by Rifkin of funds from or resources of the
Company. Cause shall not be deemed to exist unless the Company shall have first
given Rifkin a written notice thereof specifying in reasonable detail the facts
and circumstances alleged to constitute “Cause” and thirty (30) days after such
notice such conduct has, or such circumstances have, as the case may be, not
ceased or been remedied.

                       (e)        Termination Upon Death or for Disability. 
This Agreement and Rifkin’s employment hereunder shall automatically terminate
upon Rifkin’s death or upon written notice to Rifkin and certification of
Rifkin’s disability by a qualified physician or a panel of qualified physicians
if Rifkin is unable to perform the duties contained in this Agreement for a
period beyond twelve (12) months.

                       (f)        Effect of Termination. In the event that this
Agreement and Rifkin’s employment is voluntarily terminated by Rifkin pursuant
to Section 12(a) without Good Reason, or in the event the Company terminates
this Agreement for Cause pursuant to Section 12(d), all obligations of the
Company and all duties, responsibilities and obligations of Rifkin under this
Agreement shall cease. Upon such termination, the Company shall: (i) pay Rifkin
such compensation pursuant to Section 5(a) equal to all accrued compensation
through the date of termination plus all accrued vacation pay, reimbursement and
bonuses, if any; and (ii) provide, at the Company’s expense, coverage (A) to
Rifkin under the life, accident and disability insurance policies available to
the senior executive officers of the Company, and (B) to Rifkin and his
dependents under the health, dental and vision insurance plans available to the
Company’s senior executive officers and their dependents, in each case for a
period of three (3) months after the date of termination or, in the event any of
such life, accident, disability, health, dental or vision insurance are not
continued or Rifkin is not eligible for coverage thereunder due to his
termination of employment, the Company shall pay for the premiums for equivalent
coverage, in any event, for a period of three (3) months after the date of
termination. In the event this Agreement is terminated by the Company without
Cause or by Rifkin with Good Reason, or upon the death or disability of Rifkin,
Rifkin shall be entitled to all compensation pursuant to Section 5 for the
period between the effective termination date to the end of the Employment Term
pursuant to Section 4, plus all applicable vacation pay, reimbursement and
bonuses and the same insurance/health benefits described above, but for the
entire remainder of the Employment Term. Payment will be made to Rifkin or
Rifkin’s appointed trustee.

        13.       Resignation as Officer.  In the event that Rifkin’s employment
with the Company is terminated for any reason whatsoever, Rifkin agrees to
immediately resign as an Officer of the Company, absent some other agreement by
the parties to the contrary.

        14.       Governing Law, Jurisdiction and Venue.  This Agreement shall
be governed by and construed in accordance with the laws of the State of
California without giving effect to any applicable conflicts of law provisions
and all actions and proceedings relating hereto shall be brought exclusively in
courts of competent jurisdiction located in Los Angeles County, California.

        15.       Business Opportunities.  During the Employment Term, Rifkin
agrees to bring to the attention of the Company’s Board of Directors all written
business proposals that come to Rifkin’s attention and all business or
investment opportunities of whatever nature that are created or devised by
Rifkin and that are within the scope of the Company Business.

        16.       Employee’s Representations and Warranties. Rifkin hereby
represents and warrants that he is not under any contractual obligation to any
other company, entity or individual that would prohibit or impede Rifkin from
performing his duties and responsibilities under this Agreement and that he is
free to enter into and perform the duties and responsibilities required by this
Agreement. Rifkin hereby agrees to indemnify and hold the Company and its
officers, directors, employees, shareholders and agents harmless from losses
they suffer as a result of his breach of the representations and warranties made
by Rifkin in this Section 16.

        17.       Indemnification.

                       (a)        The Company agrees that if Rifkin is made a
party, or is threatened to be made a party, to any action, suit or proceeding,
whether civil, criminal, administrative or investigative (a  “Proceeding”), by
reason of the fact that he is or was a director, officer or employee of the
Company or is or was serving at the request of the Company as a director,
officer, member, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, including service with respect to employee
benefit plans, whether or not the basis of such Proceeding is Rifkin’s alleged
action in an official capacity while serving as a director, officer, member,
employee or agent, Rifkin shall be indemnified and held harmless by the Company
to the fullest extent permitted or authorized by the Company’s certificate of
incorporation or bylaws or, if greater, by the laws of the State of Delaware,
against all cost, expense, liability and loss (including, without limitation,
attorney's fees, judgments, fines, ERISA excise taxes or penalties and amounts
paid or to be paid in settlement) reasonably incurred or suffered by Rifkin in
connection therewith, and such indemnification shall continue as to Rifkin even
if he has ceased to be a director, member, employee or agent of the Company or
other entity and shall inure to the benefit of Rifkin’s heirs, executors and
administrators.  The Company shall advance to Rifkin to the extent permitted by
law all reasonable costs and expenses incurred by his in connection with a
Proceeding within 20 days after receipt by the Company of a written request,
with appropriate documentation, for such advance.  Such request shall include an
undertaking by Rifkin to repay the amount of such advance if it shall ultimately
be determined that he is not entitled to be indemnified against such costs and
expenses.

                       (b)        Neither the failure of the Company (including
its Board of Directors, independent legal counsel or stockholders) to have made
a determination prior to the commencement of any proceeding concerning payment
of amounts claimed by Rifkin that indemnification of Rifkin is proper because he
has met the applicable standard of conduct, nor a determination by the Company
(including its Board of Directors, independent legal counsel or stockholders)
that Rifkin has not met such applicable standard of conduct, shall create a
presumption that Rifkin has not met the applicable standard of conduct.

                       (c)        During the Employment Term, the Company shall
maintain in effect directors’ and officers’ liability insurance covering Rifkin,
with coverage reasonably satisfactory to Rifkin.

                       (d)        Promptly after receipt by Rifkin of notice of
any claim or the commencement of any action or proceeding with respect to which
Rifkin is entitled to indemnity hereunder, Rifkin shall notify the Company in
writing of such claim or the commencement of such action or proceeding, and the
Company shall: (i) assume the defense of such action or proceeding; (ii) employ
counsel reasonably satisfactory to Rifkin; and (iii) pay the reasonable fees and
expenses of such counsel.  Notwithstanding the preceding sentence, Rifkin shall
be entitled to employ counsel separate from counsel for the Company and from any
other party in such action if Rifkin reasonably determines that a conflict of
interest exists, which makes representation by counsel chosen by the Company not
advisable.  In such event, the reasonable fees and disbursements of such
separate counsel for Rifkin shall be paid by the Company to the extent permitted
by law.

                       (e)        After the termination of this Agreement and
upon the request of Rifkin, the Company agrees to reimburse Rifkin for all
reasonable travel, legal and other out-of-pocket expenses related to assisting
the Company to prepare for or defend against any action, suit, proceeding or
claim brought or threatened to be brought against the Company or to prepare for
or institute any action, suit, proceeding or claim to be brought or threatened
to be brought against a third party arising out of or based upon the
transactions contemplated herein and in providing evidence, producing documents
or otherwise participating in any such action, suit, proceeding or claim.  In
the event Rifkin is required to appear after termination of this Agreement at a
judicial or regulatory hearing in connection with Rifkin's employment hereunder,
or Rifkin's role in connection therewith, the Company agrees to pay Rifkin a
sum, to be mutually agreed upon by Rifkin and the Company, per diem for each day
of his appearance and each day of preparation therefor.

        18.       Notices.  All demands, notices, and other communications to be
given hereunder, if any, shall be in writing and shall be sufficient for all
purposes if personally delivered, sent by facsimile (with confirmation of
receipt) or sent by a recognized overnight courier service or by United States
certified mail, return receipt requested, to the address below or such other
address or addresses as such party may hereafter designate in writing to the
other party as herein provided.


Company

Rifkin

China Youth Media, Inc
4143 Glencoe Avenue, Unit B
Marina Del Rey, CA 90292

c/o Rebel Holdings LLC
4143 Glencoe Avenue, Unit B
Marina del Rey, CA 90292

     

With a mandatory copy to:

     

Susan A. Wolf, Esq.
Ervin, Cohen & Jessup LLP
9401 Wilshire Boulevard, Suite 900
Beverly Hills, CA 90212

Any such notice shall be deemed given upon personal delivery, upon receipt if
sent via facsimile, upon delivery if by a recognized overnight courier service,
or upon receipt as shown on the United States mail return receipt.

        19.       Entire Agreement.  This Agreement contains the entire
agreement of the parties and there are no other promises or conditions in any
other agreement, whether oral or written with respect to the subject matter
contained herein. This Agreement supersedes any prior written or oral agreements
between the parties regarding the subject matter hereof, including, without
limitation, that certain Employment Agreement between the Company and Rifkin
dated as of September 30, 2005. This Agreement may be modified or amended if the
amendment is made in writing and is signed by both parties. This Agreement is
for the unique personal services of Rifkin to the Company and is not assignable
or delegable, in whole or in part, by Rifkin or the Company. The headings
contained in this Agreement are for reference only and shall not in any way
affect the meaning or interpretation of this Agreement. If any provision of this
Agreement (other than regarding stock options, compensation or benefits) shall
be held to be invalid or unenforceable for any reason, the remaining provisions
shall continue to be valid and enforceable. The failure of either party to
enforce any provision of this Agreement shall not be construed as a waiver or
limitation of that party's right to subsequently enforce and compel strict
compliance with every provision of this Agreement. This Agreement may be
executed in counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument and, in pleading or
proving any provision of this Agreement, it shall not be necessary to produce
more than one of such counterparts.  In the event of any inconsistency between
this Agreement and any other agreement between Rifkin and the Company, this
Agreement shall control except as otherwise specifically set forth in such other
agreement.

        20.       Choice of Counsel.  Rifkin agrees that Kaye Cooper Fiore Kay &
Rosenberg, LLP, the draftsperson of this Agreement, has prepared this Agreement
on behalf of the Company and is not representing Rifkin in an individual
capacity in the negotiation and consummation of the transactions hereunder.
Rifkin further agrees that he has participated in the preparation of this
Agreement and has read and fully understands this Agreement and has been advised
and has had the opportunity to retain independent counsel of his own choosing
and has done so to the extent he has deemed necessary.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first above written.

                                                                        CHINA
YOUTH MEDIA, INC:                                                      
                       

                                                                        By:     
/s/ Jay Rifkin
                                                                        Name: 
Jay Rifkin
                                                                       
Title:    Chief Executive Officer


                                                                        /s/ Jay
Rifkin
                                                                        JAY
RIFKIN

